Illinois Official Reports

                                          Appellate Court




                             People v. Cleary, 2013 IL App (3d) 110610




Appellate Court              THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                      DANIEL K. CLEARY, Defendant-Appellant.


District & No.               Third District
                             Docket No. 3-11-0610



Filed                        November 21, 2013



Held                         On appeal from defendant’s conviction for murdering his wife, the
(Note: This syllabus         appellate court rejected defendant’s contention that his rights under
constitutes no part of the   the confrontation clause were violated by the admission of the
opinion of the court but     statements his wife made to family members and friends prior to her
has been prepared by the     death that defendant was going to kill her if she left him, since the
Reporter of Decisions        statements were not testimonial under the test set forth in Stechly, that
for the convenience of       is, they were not made in a “solemn fashion,” and they were not
the reader.)                 intended to establish a particular fact.



Decision Under               Appeal from the Circuit Court of Tazewell County, No. 10-CF-205;
Review                       the Hon. Stuart P. Borden, Judge, presiding.




Judgment                     Affirmed.


Counsel on                   Peter A. Carusona and Santiago A. Durango (argued), both of State
     Appeal                    Appellate Defender’s Office, of Ottawa, for appellant.

                               Stewart Umholtz, State’s Attorney, of Pekin (Terry A. Mertel and
                               Judith Z. Kelly (argued), both of State’s Attorneys Appellate
                               Prosecutor’s Office, of counsel), for the People.



     Panel                     JUSTICE McDADE delivered the judgment of the court, with
                               opinion.
                               Presiding Justice Wright concurred in the judgment and opinion.
                               Justice Schmidt specially concurred, with opinion.




                                                   OPINION


¶1         Following a jury trial, defendant Daniel Cleary was convicted of murdering his wife and
       sentenced to 60 years’ imprisonment. During the trial, the State admitted hearsay statements
       made by the victim pursuant to section 115-10.2a of the Code of Criminal Procedure of 1963
       (725 ILCS 5/115-10.2a (West 2010)). In these statements, the victim told her friends and
       family that defendant had stated he would kill her if she tried to end their marriage and that she
       wanted to leave defendant but was afraid to do so. On appeal, defendant contends that pursuant
       to Crawford v. Washington, 541 U.S. 36 (2004), admitting these statements violated his rights
       under the confrontation clause of the sixth amendment to the United States Constitution. He
       argues that section 115-10.2a was unconstitutional as applied to him because it allowed
       testimonial hearsay statements to be admitted against him when he had no prior opportunity to
       cross-examine the declarant.
¶2         This case calls for us to determine whether the statements admitted against defendant were
       testimonial. Applying the test set out in People v. Stechly, 225 Ill. 2d 246 (2007) (plurality op.),
       we conclude that the hearsay statements at issue were not testimonial. Accordingly, the
       confrontation clause does not bar their admission against defendant, and we affirm.

¶3                                             FACTS
¶4        MeLisa Cleary and her husband Daniel Cleary lived together with their children, Jacob and
       Chloe, and Kaitlyn, MeLisa’s daughter from a previous marriage. In May 2008, MeLisa had
       decided to end her relationship with Cleary and started spending the weekends with her friend
       Nicole Simpson; MeLisa and Simpson frequented the “Tops & Tails” bar in Creve Coeur,
       where MeLisa started a relationship with one of the bar’s regular patrons. At the end of May
                                                    -2-
       2008, MeLisa told Cleary she wanted a divorce, and she planned to move out of the marital
       residence on June 6, 2008.
¶5         MeLisa and Cleary had an argument in their home on the evening of June 6, 2008. Later
       that evening, MeLisa did not show up to her sister’s house as planned, and calls to MeLisa’s
       cell phone went unanswered. The following day, MeLisa’s Ford Expedition was found
       abandoned about a half-mile from Cleary’s home in Mackinaw, Illinois. On June 9, 2008,
       MeLisa was found dead under an interstate overpass in Logan County. On April 16, 2010, the
       State charged Cleary with five counts of first degree murder (720 ILCS 5/9-1(a) (West 2010)),
       alleging that Cleary caused MeLisa’s death by striking her on the head.

¶6                                    I. Statements Made by MeLisa
¶7         Prior to trial, the State requested to admit hearsay statements made by MeLisa to her
       friends and family members pursuant to section 115-10.2a of the Code of Criminal Procedure
       (725 ILCS 5/115-10.2a (West 2010)). The substance of those statements, and the
       conversations in which they occurred, is as follows.
¶8         Kaitlyn, MeLisa’s 12-year-old daughter, testified that one or two days prior to her death,
       MeLisa asked Kaitlyn what she thought about MeLisa and Cleary getting a divorce. Kaitlyn
       answered that she thought it would be a good idea. MeLisa then asked Kaitlyn to watch over
       Jacob and Chloe because MeLisa thought “something bad was going to happen to her.”
¶9         Paul Robertson met MeLisa approximately one month before her death at the Tops & Tails
       bar. In a conversation at the bar approximately two weeks before her death, MeLisa told
       Robertson that her marriage was “rocky” and that Cleary had threatened to kill her if she left
       him. MeLisa also said that when she told Cleary she wanted a divorce, he showed no emotion,
       which scared MeLisa.
¶ 10       MeLisa and her sister Brandy Gerard discussed MeLisa’s marriage at MeLisa’s home in
       Mackinaw on May 10, 2008. MeLisa told Brandy that she wanted to leave her marriage with
       Cleary but would never make it out alive, saying that Cleary had told her he would kill her and
       burn the house down. When Brandy urged her to gather her belongings and leave, MeLisa said
       that it did not matter if she ran–Cleary would find her and kill her. MeLisa also told Brandy
       that while Cleary was supposed to be in California that weekend, she believed Cleary was still
       in town, following her.
¶ 11       Stephanie Sanford was a friend of MeLisa’s from the Tops & Tails bar, where they met one
       month prior to MeLisa’s death. Sanford testified that a couple weeks before MeLisa’s death,
       when she called MeLisa’s home a man answered and told her never to call again. MeLisa
       called Sanford back and apologized, saying that Cleary was acting crazy and they were getting
       a divorce. MeLisa also said that Cleary had “hurt her before” but did not say how or when.
       During a conversation on the night prior to MeLisa’s death, MeLisa told Sanford that Cleary
       said that if MeLisa “tried to leave him again, that he would kill her, that if he couldn’t have her,
       nobody could.”
¶ 12       Nicole Simpson was a friend and former coworker of MeLisa. While discussing MeLisa’s
       marriage, Simpson asked why MeLisa stayed with Cleary if she was so unhappy in the

                                                    -3-
       relationship. MeLisa responded that Cleary, on multiple occasions, said he would never let her
       out of the marriage and that he would kill her first. While Simpson urged MeLisa to contact the
       police about these threats, she refused to do so. MeLisa called Simpson on the phone the day
       prior to her death, and Simpson could tell that MeLisa was upset. MeLisa told Simpson that she
       woke up in the middle of the night and Cleary was pacing in front of the bed, staring at her.
       Cleary told MeLisa he was watching her sleep because she was so beautiful and that he would
       never let her out of the marriage and would kill her first.
¶ 13       The trial court ruled these statements satisfied the criteria of section 115-10.2a and were
       admissible. The court did not rule whether the statements violated Cleary’s confrontation
       clause rights because that issue was not argued at the pretrial hearing.
¶ 14       During the trial, as part of its case-in-chief, the State elicited testimony from the above
       witnesses in which they relayed the statements made by MeLisa.

¶ 15                                    II. Other Evidence at Trial
¶ 16        The other evidence presented at trial established that the following events occurred. On the
       afternoon of June 6, 2008, Cleary came home early from work, and MeLisa made repeated
       calls to Simpson expressing her alarm about his early arrival. She planned on packing her bags
       and going to Simpson’s home that evening. Around 5 p.m., MeLisa was on the phone with
       Sanford, and Sanford heard a man’s voice yelling in the background, after which the call ended
       abruptly.
¶ 17        Jacob, the couple’s son, was home on June 6, and he testified that Cleary yelled at MeLisa
       to get off the couch. Cleary then told Jacob and his sister Chloe to go to their room and turn the
       radio up loud. Jacob stated that his father usually told him to do this when his parents would
       argue. Jacob testified that he and Chloe were in his room for close to an hour.
¶ 18        Kaitlyn, MeLisa’s daughter, testified that Cleary and MeLisa had been arguing intensely
       for the past several weeks. When she returned home at around 5:30 p.m. on June 6, Kaitlyn saw
       Cleary emerge from the garage looking agitated: his face and neck were bright red, as if he had
       been arguing with MeLisa. Cleary began pacing in the kitchen, then ordered Kaitlyn, Jacob,
       and Chloe to go outside, since Cleary stated he was going to spray for bugs. Jacob testified that
       they were outside for what seemed like a long time.
¶ 19        After the children came back inside, Cleary told Kaitlyn not to go into the garage; however,
       while Cleary showered, Kaitlyn went into the garage to retrieve her purse from MeLisa’s Ford
       Expedition. Kaitlyn testified she saw red spots on the floor of the garage. When she looked
       inside the vehicle, in the cargo area she saw a shape wrapped in blankets. Kaitlyn thought the
       shape looked like a body lying on its side. She also noticed more red spots in the back of the
       vehicle. Kaitlyn testified she grabbed her purse and left the garage quickly because she was
       disobeying Cleary’s order not to go in the garage.
¶ 20        Kaitlyn did not tell investigators about the shape she saw in the vehicle for more than a
       month after MeLisa was found dead. Kaitlyn testified that she did not tell the police what she
       had seen in the garage because she did not want Cleary to find out she had told them. Kaitlyn
       initially said that the reason she did not tell the police immediately was that Cleary had

                                                   -4-
       threatened her, saying that if she said anything, he would kill her dog while making her watch
       and then he would beat her to death. Kaitlyn admitted that Cleary did not actually threaten her,
       and she told this story at the urging of MeLisa’s sister Felicia.
¶ 21       On the evening of June 6, both Kaitlyn and Jacob tried to enter MeLisa’s bedroom to say
       goodnight, but Cleary stopped them and said their mother did not want to be disturbed. Cleary
       subsequently drove Kaitlyn to a sleepover, taking Jacob and Chloe with him on a job and then
       going out for ice cream. Kaitlyn tried to call MeLisa’s cell phone that night, but her calls went
       unanswered.
¶ 22       When MeLisa did not show up to Simpson’s house that evening as planned, Simpson
       called and sent text messages to MeLisa, with no response. She contacted Cleary looking for
       MeLisa, and he gave inconsistent statements as to where he had last seen her.
¶ 23       On Saturday, June 7, Tazewell County sheriff deputies went to Cleary’s home to conduct a
       preliminary investigation of a missing person. They spoke to Cleary and walked through the
       home. They noticed that the bed in the master bedroom was stripped of the bedding and found
       damp pairs of sneakers and damp bedspreads in the clothes dryer, along with a bottle of bleach.
       The officer also observed Cleary scrubbing the floor of the garage with a rag and bottle of
       cleaner; Cleary stated he had spilled some oil on the floor while changing the Expedition’s oil.
       Later that day MeLisa’s mother went to the home and also found Cleary scrubbing the floor of
       the garage, although she did not notice a spill. Jacob also testified that earlier that morning he
       saw his father scrubbing the garage floor with bleach and doing laundry.
¶ 24       On the afternoon of June 7, MeLisa’s abandoned Expedition was found approximately a
       half-mile south of the Cleary residence. A farm field separated the road where the vehicle was
       found from the Cleary’s home. A path led through the field’s grass toward Cleary’s home, but
       the path disappeared in a muddy part of the field. Jacob testified that he saw muddy footprints
       inside the home on the morning of June 7.
¶ 25       After MeLisa’s body was discovered on June 9, police forensically examined the
       Expedition and Cleary’s garage. In the Expedition, investigators found possible traces of blood
       in the cargo area and on the driver’s pedals. In the garage, investigators found possible spots of
       blood, and a spot from the garage door matched MeLisa’s DNA profile. One part of the garage
       door had a streak pattern, indicating that blood had been partially wiped clean. Traces of blood
       were not found on any tools or the walls and ceiling of the garage.
¶ 26       The coroner examined MeLisa’s body and concluded that MeLisa’s death was caused by
       blunt trauma to the head and neck. The coroner also determined that MeLisa had not died
       where she was found, but was killed the night of Friday June 6, then laid on her back for 8 to 12
       hours, causing the blood to congeal in her wounds. Investigators found no indication of a
       sexual assault.
¶ 27       After the State rested, Cleary presented evidence that a neighbor spotted two unidentified
       men in a vehicle parked next to the Expedition in the early morning of June 7. He also argued
       that MeLisa was engaging in high-risk behavior: he presented evidence that MeLisa had
       started a sexual relationship with a man she met at the Tops & Tails bar, and had contacted
       another man on MySpace about meeting with him. Cleary also elicited testimony that another

                                                   -5-
       bar patron followed MeLisa around the bar and made unwelcome comments to her, which
       made MeLisa feel “creeped out.” A defense expert also testified that nothing ruled out the
       possibility that the sample of Melisa’s DNA found in the garage came from her merely rubbing
       against the garage door.
¶ 28       After the close of evidence and arguments, the jury returned a guilty verdict. Cleary’s
       posttrial motion for a new trial was denied, and the court sentenced Cleary to 60 years’
       imprisonment. Cleary appeals.

¶ 29                                           ANALYSIS
¶ 30       In this case, pursuant to section 115-10.2a, the court admitted various hearsay statements
       made by MeLisa which conveyed Cleary’s threats to kill her if she ended their relationship.
       This statute allows hearsay statements made by a person protected under the Domestic
       Violence Act of 1986 (750 ILCS 60/101 et seq. (West 2010)) to be admitted in a “domestic
       violence prosecution,” if the statements are not covered by any other hearsay exception but
       have equivalent circumstantial guarantees of trustworthiness, and the person who made the
       statements is unavailable to testify. 725 ILCS 5/115-10.2a(a) (West 2010). In addition, to
       admit the statements the court must find (1) the statements are evidence of a material fact; (2)
       the statements are more probative than any other evidence which the proponent can reasonably
       procure; and (3) that admitting the statements will best serve the general purposes of the statute
       and the interests of justice. See 725 ILCS 5/115-10.2a(a) (West 2010).
¶ 31       One previous appellate court decision allowed hearsay statements of a murdered spouse to
       be admitted under this section (see People v. Richter, 2012 IL App (4th) 101025, ¶¶ 90-93),
       and Cleary concedes on appeal that the statute permitted the admission of the statements made
       by MeLisa. Instead, he contends that the statute is unconstitutional as applied because it
       allowed testimonial hearsay statements to be admitted against him, which violated his rights
       under the confrontation clause of the sixth amendment under Crawford v. Washington, 541
U.S. 36 (2004).
¶ 32       Accordingly, this case calls on us to determine whether the admission of Melisa’s hearsay
       statements pursuant to section 115-10.2a violated Cleary’s right to confront the witnesses
       against him. Whether a defendant’s constitutional right has been violated is reviewed de novo.
       People v. Burns, 209 Ill. 2d 551, 560 (2004).

¶ 33                                            I. Forfeiture
¶ 34       As an initial matter, the State notes that Cleary did not raise the issue of whether the
       statements are barred by the confrontation clause either at trial or in a posttrial motion, and it
       argues that Cleary has forfeited the issue by failing to raise it below. While Cleary apparently
       did raise the confrontation clause issue prior to trial, he failed to pursue the argument. Before
       ruling that the statements were admissible pursuant to section 115-10.2a, the trial judge stated
       that “I’m not going to get into whether it runs with Crawford or whether it’s constitutional at
       this point in time, [because it] hasn’t really been brought to the Court’s attention in that
       fashion.” Cleary also failed to file a posttrial motion alleging a constitutional violation.

                                                   -6-
¶ 35       Despite his failure to pursue the argument at trial, Cleary is challenging that the statute was
       unconstitutional as applied, and generally, a challenge to the constitutionality of a statute may
       be raised at any time. People v. McCarty, 223 Ill. 2d 109, 123 (2006). See also People v.
       Emmett, 264 Ill. App. 3d 296, 297 (1994) (argument that statute is unconstitutional as applied
       may be raised on appeal even if the issue was not raised in trial court). Accordingly, we
       conclude that Cleary has not forfeited appellate review of this issue, and turn to the merits of
       his argument.

¶ 36                                      II. Confrontation Clause
¶ 37       Under the sixth amendment, a criminal defendant has the right to be confronted with the
       witnesses against him. U.S. Const., amend. VI. In Crawford v. Washington, the Supreme Court
       held the confrontation clause prevents a “testimonial” hearsay statement of a declarant from
       being admitted against a criminal defendant, unless the declarant is unavailable to testify and
       the defendant had a prior opportunity to cross-examine the declarant. Crawford, 541 U.S. at
       68. Nontestimonial hearsay statements, however, are not subject to the protection of the
       confrontation clause, although they may still be excluded under normal hearsay rules. See
       Davis v. Washington, 547 U.S. 813, 821 (2006). Accordingly, whether the hearsay statement is
       testimonial is often the threshold issue under confrontation clause analysis. See People v.
       Stechly, 225 Ill. 2d 246, 279 (2007).
¶ 38       In this case, the parties dispute whether the statements made by MeLisa, the murder victim,
       qualify as testimonial. To resolve this issue, we must examine relevant case law from both the
       United States Supreme Court and the Illinois Supreme Court.

¶ 39                A. Testimonial Statements Under United States Supreme Court Precedent
¶ 40       While only testimonial hearsay is subject to scrutiny under the confrontation clause, the
       Supreme Court has declined to give a comprehensive definition of “testimonial.” Crawford,
541 U.S. at 68. However, in Crawford the Court looked to the definitions of witness and
       testimony to determine what concerns are implicated by the confrontation clause, stating that
       the text of the confrontation clause:
               “[A]pplies to ‘witnesses’ against the accused–in other words, those who ‘bear
               testimony.’ 2 N. Webster, An American Dictionary of the English Language (1828).
               ‘Testimony,’ in turn, is typically ‘[a] solemn declaration or affirmation made for the
               purpose of establishing or proving some fact.’ Ibid. An accuser who makes a formal
               statement to government officers bears testimony in a sense that a person who makes a
               casual remark to an acquaintance does not. The constitutional text, like the history
               underlying the common-law right of confrontation, thus reflects an especially acute
               concern with a specific type of out-of-court statement.” Crawford, 541 U.S. at 51.
¶ 41       The Court articulated three formulations of a “core class” of testimonial statements subject
       to scrutiny under the confrontation clause, describing those formulations as follows: (1)
       “ex parte in-court testimony or its functional equivalent–that is, material such as affidavits,
       custodial examinations, prior testimony that the defendant was unable to cross-examine, or

                                                    -7-
       similar pretrial statements that declarants would reasonably expect to be used prosecutorially”;
       (2) “extrajudicial statements ... contained in formalized testimonial materials, such as
       affidavits, depositions, prior testimony, or confessions”; or (3) “statements that were made
       under circumstances which would lead an objective witness reasonably to believe that the
       statement would be available for use at a later trial.” (Internal quotation marks omitted.)
       Crawford, 541 U.S. at 51-52.
¶ 42       The Court did not adopt any of these three formulations, but concluded that whatever the
       formulation, testimonial statements “applie[d] at a minimum to prior testimony at a
       preliminary hearing, before a grand jury, or at a former trial; and to police interrogations,”
       because “these are the modern practices with closest kinship to the abuses at which the
       Confrontation Clause was directed.” Crawford, 541 U.S. at 68. In Crawford, the Court held
       that a recording of a police interrogation of the defendant’s wife was testimonial hearsay and
       could not be admitted against him. Crawford, 541 U.S. at 68.
¶ 43       In subsequent cases, the Court has determined whether a statement is testimonial by
       looking to the “primary purpose” of the statement. Davis, 547 U.S. at 822. The Davis Court
       determined that statements made to police are testimonial when the objective circumstances
       indicate “that the primary purpose of the interrogation is to establish or prove past events
       potentially relevant to later criminal prosecution.” Davis, 547 U.S. at 822. See also Michigan v.
       Bryant, 562 U.S. ___, 131 S. Ct. 1143, 1155 (2011) (a statement to police is testimonial if it is
       “procured with a primary purpose of creating an out-of-court substitute for trial testimony”).
       However, if a statement is made to enable police to meet an ongoing emergency, the statement
       is not testimonial because the primary purpose of the statement is not to prove some past fact
       for later use at trial. See Davis, 547 U.S. at 827-28 (holding that statements made to 911
       operator were made to assist in ongoing emergency and thus were not testimonial); Bryant, 562
       U.S. at ___, 131 S. Ct. at 1166-67 (holding that shooting victim’s statement to police at scene
       of crime identifying who shot him was not testimonial because the primary purpose of the
       statement was to meet an ongoing emergency). The Court stated that the primary purpose of
       the statement is context-dependent, and should be determined by examining the objective
       circumstances surrounding the statement as evidenced by the actions of both the declarant and
       the interrogator. Bryant, 562 U.S. at ___, 131 S. Ct. at 1160-61. “That is, the relevant inquiry is
       not the subjective or actual purpose of the individuals involved in a particular encounter, but
       rather the purpose that reasonable participants would have had, as ascertained from the
       individuals’ statements and actions and the circumstances in which the encounter occurred.”
       Bryant, 562 U.S. at ___, 131 S. Ct. at 1156.
¶ 44       In another set of cases, the Court determined that formal documents, created for
       evidentiary purposes and to aid in police investigations, qualify as testimonial. Melendez-Diaz
       v. Massachusetts, 557 U.S. 305 (2009) (a sworn, certified lab report stating that substance was
       cocaine was testimonial); Bullcoming v. New Mexico, 564 U.S. ___, 131 S. Ct. 2705 (2011)
       (lab report showing defendant’s blood alcohol content containing signed certificate from
       analyst was testimonial). See also Williams v. Illinois, 567 U.S. ___, ___, 132 S. Ct. 2221,
       2243 (2012) (plurality op.) (holding that DNA profile report is not testimonial because it was
       not prepared with primary purpose of targeting an accused individual or creating evidence for
                                                    -8-
       use at a later trial).

¶ 45                       B. Testimonial Statements Under Illinois Precedents
¶ 46        In the 2007 case of People v. Stechly, our supreme court faced the issue of whether
       admitting a child’s hearsay statements implicating the defendant in a sexual assault, without an
       opportunity to cross-examine the child, constituted a violation of the defendant’s confrontation
       clause rights under Crawford. Stechly, 225 Ill. 2d at 262. A plurality of the court, interpreting
       Crawford and Davis, determined that a testimonial statement had two components. Stechly,
225 Ill. 2d at 281.
¶ 47        First, a testimonial statement must be made in a “solemn fashion.” Stechly, 225 Ill. 2d at
       281. Indicia of solemnity could include whether the statement was made formally–such as
       under oath or after Miranda warnings had been given–or whether there were severe
       consequences that could discourage dishonesty, such as the threat of potential legal
       consequences for lying to a police officer. Stechly, 225 Ill. 2d at 281 (citing Davis, 547 U.S. at
       826).
¶ 48        Second, a testimonial statement must be intended to establish a particular fact. Stechly, 225
Ill. 2d at 282. Here, the court must evaluate whether the primary purpose of the statement is to
       enable police to meet an ongoing emergency or to establish a fact relevant to later criminal
       prosecution. Stechly, 225 Ill. 2d at 282 (citing Davis, 547 U.S. at 822, 830). “[T]he focus is on
       whether, at the time the statement was made, the witness[, i.e., the declarant] was acting in a
       manner analogous to a witness at trial, describing or giving information regarding events
       which had previously occurred.” Stechly, 225 Ill. 2d at 282. If the statement is the product of
       law enforcement interrogation, it is the intent of the questioner eliciting the statement that is
       determinative. Stechly, 225 Ill. 2d at 284-85. When the statement is not the product of police
       interrogation, the court determined that the proper focus is on the intent of the declarant:
       “Would the objective circumstances have led a reasonable person to conclude that their
       statement could be used against the defendant?” Stechly, 225 Ill. 2d at 289. Regarding this
       second prong, the court concluded that it was possible for a statement to be testimonial even if
       not made to law enforcement. Stechly, 225 Ill. 2d at 289.
¶ 49        Applying these principles to the facts of Stechly, the plurality concluded that a nurse and
       social worker who recorded the child’s hearsay statements implicating the defendant in abuse
       were not doing so for treatment purposes, but to gather information for law enforcement, and
       therefore the statements made by the child were testimonial. Stechly, 225 Ill. 2d at 300.
       However, the child’s statements to her mother were held not to be testimonial. Stechly, 225 Ill.
2d at 301. The court noted that the mother’s question to the child–asking “what happened”
       while taking the child to the hospital–was not eliciting information for law enforcement, and
       therefore it evaluated the statement from the perspective of the declarant. Stechly, 225 Ill. 2d at
       301-02. The court concluded that when the child told her mother of the abuse, she was merely
       explaining the reason for the trip to the hospital, and therefore the circumstances did not
       support the conclusion that an objective declarant in the child’s place would anticipate the
       statement would likely be used in a prosecution. Stechly, 225 Ill. 2d at 302. The court also

                                                    -9-
       noted it was debatable whether the child’s statement to her mother was made with sufficient
       solemnity. Stechly, 225 Ill. 2d at 302.
¶ 50       The Stechly plurality determined that the admission of testimonial statements required
       reversal and remand for a new trial. Stechly, 225 Ill. 2d at 316. Concurring in part, Justice
       Kilbride agreed that the admission of the testimonial statements made to the nurse and social
       worker required reversal, but wrote separately to state that the child’s statements to her mother
       were also testimonial. Stechly, 225 Ill. 2d at 329 (Kilbride, J., concurring in part and dissenting
       in part). First, he believed the statement was made with sufficient solemnity, because it was a
       serious situation and the mother, as an authority figure, could potentially impose discipline on
       the child. Stechly, 225 Ill. 2d at 328 (Kilbride, J., concurring in part and dissenting in part).
       Second, he believed the objective circumstances indicated a reasonable adult in the child’s
       position would realize the statement would likely be used in a prosecution, because the
       statement was describing an action that constituted a serious criminal offense. Stechly, 225 Ill.
2d at 329 (Kilbride, J., concurring in part and dissenting in part). Justice Kilbride also
       disagreed with the shifting-intent analysis of the plurality, stating that the sole focus of whether
       the statement’s primary purpose is intended to establish a fact for later prosecution should be
       on the intent of the declarant. Stechly, 225 Ill. 2d at 323-24 (Kilbride, J., concurring in part and
       dissenting in part). The three other justices dissented, writing in part that the admission of the
       testimonial hearsay statements was harmless error. See Stechly, 225 Ill. 2d at 330-31 (Thomas,
       C.J., dissenting, joined by Karmeier, J.); Stechly, 225 Ill. 2d at 353 (Garman, J., dissenting).
¶ 51       Since Stechly was decided, our supreme court has twice used the plurality’s two-part
       framework for determining whether a hearsay statement is testimonial. In In re Rolandis G.,
       the court cited Stechly for the proposition that a testimonial statement is one which is (1) made
       in a solemn fashion, and (2) intended to establish a particular fact. In re Rolandis G., 232 Ill. 2d
13, 31 (2008). The court held that a child’s videotaped statements to a licensed child advocate
       about sexual abuse were testimonial because the advocate was acting as an agent for law
       enforcement, to gather information about the past abuse to aid in the investigation and future
       prosecution. In re Rolandis G., 232 Ill. 2d at 32-33.
¶ 52       In People v. Sutton, the court again applied the Stechly framework for a testimonial
       statement. People v. Sutton, 233 Ill. 2d 89, 111 (2009). There, a robbery and shooting victim
       described his assailant to police at the crime scene and told police the assailant had run into an
       alley; the court held that these statements were elicited with the intent of responding to an
       ongoing emergency, not to establish what had happened in the past, and therefore the
       statements were not testimonial. Sutton, 233 Ill. 2d at 115-16. However, the court concluded
       that the victim’s statements given to a police officer while being driven to the hospital in an
       ambulance were testimonial. Sutton, 233 Ill. 2d at 119-20. The court reasoned that when the
       officer in the ambulance asked the victim to “tell him ‘again’ ” what happened, the officer
       intended to establish a record of past events, and therefore the primary purpose of the
       conversation was to establish a particular fact and not to aid in an ongoing emergency. Sutton,
233 Ill. 2d at 119. The court further concluded that the statements were sufficiently solemn
       because they were the product of a law enforcement interrogation and the statements were
       “embedded” in the police officer’s report. Sutton, 233 Ill. 2d at 119-20.
                                                    - 10 -
¶ 53       The decisions in Rolandis G. and Sutton seemed to signal that our supreme court had
       adopted the Stechly plurality’s framework for determining whether a statement was testimonial
       for the purposes of confrontation clause analysis. See Sutton, 233 Ill. 2d at 125 (Kilbride, J.,
       specially concurring) (“[A] majority of this court has clearly adopted the Stechly plurality’s
       framework for determining whether an out-of-court statement is testimonial. [Citation.]
       Accordingly, while I disagree with that framework, I agree it is now the applicable test in the
       absence of further direction from the Supreme Court.”). However, in its most recent
       confrontation clause case, our supreme court did not apply the Stechly framework when
       addressing whether a statement was testimonial. See People v. Leach, 2012 IL 111534.
       Moreover, developments in the law since the case was decided call into question one aspect of
       the Stechly framework. Specifically, in Bryant, the Supreme Court established that the primary
       purpose of the out-of-court statement is determined by analyzing the objective circumstances
       surrounding the statement based on the actions of both the declarant and the person receiving
       the statement. Bryant, 562 U.S. at ___, 131 S. Ct. at 1156. Stechly’s shifting-intent
       inquiry–where the focus of primary purpose of the statement is on the questioner=s intent if the
       statement is given to law enforcement, but on the declarant=s intent if given to nongovernment
       personnel–may thus be inconsistent with Bryant’s direction that both parties to the
       conversation be considered.
¶ 54       Despite this uncertainty, we will apply the Stechly framework to the case at hand to
       evaluate whether MeLisa’s statements were testimonial. We believe that the Stechly
       framework provides a straightforward, rational framework to guide a court’s confrontation
       clause analysis. Moreover, nothing in our supreme court’s recent decision in Leach can be seen
       as an abandonment of the Stechly framework.

¶ 55                                 C. Application to the Case at Bar
¶ 56       Applying Stechly, to be testimonial MeLisa’s statements must have (1) been made in a
       solemn fashion, and (2) been intended to establish a particular fact. Stechly, 225 Ill. 2d at
       281-82; Sutton, 233 Ill. 2d at 111. A statement is made in a solemn fashion if it is formal (such
       as under oath or made to a police officer) or if there is some threat of consequences for
       dishonesty. See Stechly, 225 Ill. 2d at 281-82; Sutton, 233 Ill. 2d at 119-20. See also Stechly,
       225 Ill. 2d at 328 (Kilbride, J., concurring in part and dissenting in part) (child’s statement
       describing sexual abuse to mother was solemn because it was a serious situation and there was
       a threat of discipline if the child lied to her mother, an authority figure). A statement is
       intended to establish a particular fact if the declarant is acting in a manner analogous to a
       witness at trial, giving information about past events that could potentially be relevant to a later
       criminal prosecution. Stechly, 225 Ill. 2d at 282.
¶ 57       Regarding the second prong, Cleary argues a reasonable person would conclude that
       MeLisa’s statements would be used against Cleary if MeLisa was in fact killed. Indeed, Cleary
       argues that MeLisa intended for the statements to be passed on to the authorities, and that her
       “statements had little value except to ensure the arrest and eventual prosecution of the
       defendant.” We disagree. Given the context of these conversations, it is not at all clear that a
       reasonable person in MeLisa’s place would have anticipated the statements would have been
                                                    - 11 -
       used in a future prosecution of Cleary. MeLisa’s statements about Cleary’s threats to kill her
       often occurred in conversations where she was discussing her relationship and why she was
       afraid to leave it; her statements could have been explanations for why she stayed in the
       relationship, expressions of her feelings of helplessness, or cries for help. It is not axiomatic
       that a reasonable person would make these statements with the intent that they be transmitted
       to law enforcement in the event of a subsequent crime occurring, and Cleary has cited no other
       evidence demonstrating such an intent.
¶ 58        In addition, MeLisa’s statements were clearly not made in a solemn fashion. Statements
       made formally, or where there are severe consequences for dishonesty, are considered to be
       sufficiently solemn. See Stechly, 225 Ill. 2d at 281-82. Here, MeLisa’s statements were
       remarks to her friends–some of whom she had not known long–and family in the course of
       discussing her relationship. See Crawford, 541 U.S. at 51 (“An accuser who makes a formal
       statement to government officers bears testimony in a sense that a person who makes a casual
       remark to an acquaintance does not.”). The statements were not made under oath, nor were
       they embedded in any sort of signed or formalized document. The statements were not made to
       law enforcement personnel, and the people to whom MeLisa gave the statements were not
       otherwise authority figures. Although MeLisa’s statements involved a serious topic, they were
       not made in a formal setting, and there was no apparent threat of consequences if MeLisa was
       being dishonest. 1 Based on these facts, we conclude MeLisa’s statements were not solemn, and
       therefore her statements were not testimonial. The trial court did not err by admitting the
       statements against Cleary, and we reject his argument that section 115-10.2a was
       unconstitutional as applied.

¶ 59                             D. The Per Se Rule of People v. Richter
¶ 60       In so holding, we note that in its brief, the State has argued that we should adopt the rule
       established by the Fourth District Appellate Court in People v. Richter, 2012 IL App (4th)
101025. Richter presented a set of facts similar to those of the present case, in which the
       defendant was accused of killing the mother of his children, and the State admitted various
       hearsay statements made by the victim to her family, neighbors, and coworkers. Richter, 2012
IL App (4th) 101025, ¶ 7. In these statements, the victim stated that she was trying to move
       away from defendant and she detailed various threats to kill her made by the defendant and her
       resulting fear of him. Richter, 2012 IL App (4th) 101025, ¶¶ 7-39. On appeal, the court
       rejected the defendant’s argument that admitting the statements against him violated his rights
       under Crawford. Richter, 2012 IL App (4th) 101025, ¶ 156. The court adopted a per se rule
       that statements are not testimonial unless there is government involvement in either eliciting or

           1
            This seems to be an odd result, since if a statement is made under circumstances which
       encourage honesty, they are testimonial and the confrontation clause bars their admission, while if
       they are made in circumstances which are not solemn, the confrontation clause does not limit their
       admissibility. However, the Supreme Court has made clear that the focus of the confrontation clause
       is not to ensure reliability of evidence. The task of ensuring reliability of nontestimional hearsay can
       be done by the normal hearsay rules. See Crawford, 541 U.S. at 68.
                                                     - 12 -
       receiving those statements. Richter, 2012 IL App (4th) 101025, ¶ 135. 2 Because none of the
       victim’s statements were made to agents of the state, the court concluded that they were not
       testimonial. Richter, 2012 IL App (4th) 101025, ¶ 156.
¶ 61       To arrive at its conclusion that testimonial hearsay requires government involvement, the
       Richter court conducted an extensive analysis of the law. The Richter court relied heavily on
       Professor Graham, who interprets Davis to focus solely on the conduct of government agents,
       which Professor Graham argues supports the proposition that a statement made to someone
       who is not a government agent cannot be testimonial. Richter, 2012 IL App (4th) 101025,
       ¶¶ 123-24 (citing Michael H. Graham, Graham’s Handbook of Illinois Evidence § 807.1, at
       1013 (10th ed. 2010)). Second, Richter relied on a passage from the United States Supreme
       Court’s opinion in Giles v. California, which implied that statements made to friends and
       neighbors describing domestic abuse would not qualify as testimonial: “ ‘[O]nly testimonial
       statements are excluded by the Confrontation Clause. Statements to friends and neighbors
       about abuse and intimidation and statements to physicians in the course of receiving treatment
       would be excluded, if at all, only by hearsay rules ***.’ ” (Emphasis in original.) Richter, 2012
IL App (4th) 101025, ¶ 126 (quoting Giles v. California, 554 U.S. 353, 376 (2008)). Third, the
       court cited commentary which asserts that without government involvement, the evils the
       confrontation clause is designed to prevent are not implicated. Richter, 2012 IL App (4th)
101025, ¶¶ 133-34. Finally, the court also cited a number of cases from other jurisdictions
       which concluded that statements between private parties, with no government involvement,
       were not testimonial. Richter, 2012 IL App (4th) 101025, ¶ 138 (listing cases).
¶ 62       The Richter court declined to follow the framework for testimonial statements set out in
       Stechly. The court stated that Stechly plurality’s pronouncement that a statement could be
       testimonial even if not given to law enforcement was dicta, because the nurse and social
       worker were acting as agents of law enforcement. Richter, 2012 IL App (4th) 101025, ¶ 162.
       Furthermore, the Richter court placed importance on the fact that the Stechly opinion was
       decided in 2007, before the United States Supreme Court’s 2008 decision in Giles. Richter,
       2012 IL App (4th) 101025, ¶ 165.
¶ 63       While the State has urged us to follow Richter, we decline to do so on several grounds.
       First, a per se rule seems contrary to the Supreme Court’s case-by-case approach to this issue.
       See Stechly, 225 Ill. 2d at 280 (“[T]he Court’s approach has been to steer away from
       generalized, abstract pronouncements and instead to focus on the particular statements under
       consideration.”). Second, doing so is not necessary to resolve this case, because the statements
           2
            As an exception to its per se rule, Richter also adopted what it called the “conduit theory.”
       Richter, 2012 IL App (4th) 101025, ¶¶ 141-49. It stated that even if a statement is not made directly
       to a government agent, if the declarant intends for that statement to be transmitted to law enforcement
       and is using the nongovernmental recipient as a mere conduit, the statement would be deemed
       testimonial. Richter, 2012 IL App (4th) 101025, ¶ 142. It cited an example where a murder victim
       gave a letter implicating the defendant to a neighbor, intending for the letter to be given to police if
       she was harmed, and concluded that the letter would be testimonial under the conduit theory. Richter,
       2012 IL App (4th) 101025, ¶ 148 (citing State v. Jensen, 2007 WI 26, 299 Wis. 2d 267, 727 N.W.2d
518).
                                                     - 13 -
       at issue here are not testimonial under the formulation in Stechly. Finally, at this time we are
       not convinced that such a per se rule is appropriate, for the following three reasons.
¶ 64        First, a per se rule requiring government involvement is not compelled by the United States
       Supreme Court decisions addressing the scope of testimonial statements. While the Richter
       decision relied on the passage from Giles quoted above, this statement was pure dicta. The
       issue in Giles was whether a defendant could forfeit the protections afforded by the
       confrontation clause by wrongfully causing a witness to be unavailable at trial; the case did not
       address whether the hearsay statements at issue were testimonial. See Giles, 554 U.S. at 358
       (the Court “accept[ed] without deciding” that the statements at issue were testimonial).
       Moreover, we do not read Davis or Giles as restricting the definition of testimonial statements
       to only those given to state actors. The Court has refused to make any pronouncement about
       whether statements to nongovernmental actors can be testimonial. See Davis, 547 U.S. at 823
       n.2 (the Court finds it “unnecessary to consider whether and when statements made to someone
       other than law enforcement personnel are ‘testimonial’ ”); Bryant, 562 U.S. at ___ n.3, 131 S.
       Ct. at 1155 n.3. Bryant–which the Richter court did not address–continued to treat this as an
       open issue, and its focus on whether the statement’s primary purpose was to establish or prove
       past events potentially relevant to later criminal prosecution does not preclude the possibility
       that testimonial statements may be made to nongovernment actors. See Bryant, 562 U.S. at
       ___, 131 S. Ct. at 1165.
¶ 65        Second, such a per se rule is contrary to the rulings of our supreme court, which follow a
       case-by-case approach. Although Stechly was only a plurality opinion, our supreme court has
       since adopted the Stechly framework in two subsequent cases, Sutton and Rolandis G. These
       cases both dealt with statements given to law enforcement personnel, so the court has not had a
       chance to specifically revisit the Stechly plurality’s determination that a testimonial statement
       does not need to be given to government personnel. But we note that none of the justices have
       explicitly disapproved of the plurality=s determination that a testimonial statement does not
       require government involvement. Moreover, we disagree with the Richter court’s assertion
       that Justice Kilbride did not address the plurality’s determination that testimonial statements
       did not require government involvement. See Richter, 2012 IL App (4th) 101025, ¶ 161. In
       fact, Justice Kilbride’s concurrence in Stechly states that the child’s statement to her mother
       was testimonial, so in addition to the three justices in the plurality, he would also reject the
       argument that testimonial statements necessarily require government involvement. See
       Stechly, 225 Ill. 2d at 329 (Kilbride, J., concurring in part and dissenting in part). In addition,
       the shifting intent established by Stechly and reiterated in Sutton–that the focus is on the intent
       of the questioner when the statement is in response to law enforcement interrogation, but on
       the intent of the declarant when not given to law enforcement personnel (see Sutton, 233 Ill. 2d
       at 111)–necessarily requires that statements do not need to be given to law enforcement to be
       testimonial. Because the court adopted the Stechly framework in Rolandis G. and Sutton, it
       may have implicitly adopted Stechly’s determination that a testimonial statement does not need
       to be given to government personnel.
¶ 66        Finally, while a thorough review of the historical underpinnings of the confrontation clause
       is outside of the scope of this opinion, we note the Stechly plurality’s determination that a per
                                                   - 14 -
       se rule requiring government involvement had little basis in legal history. See Stechly, 225 Ill.
2d at 287 (citing Richard D. Friedman, Crawford and Beyond: Exploring the Future of the
       Confrontation Clause in Light of the Past: Grappling With the Meaning of “Testimonial”, 71
       Brook. L. Rev. 241 (2005)). 3
¶ 67       We agree with the Richter court that the primary evil which the confrontation clause seeks
       to address involves statements made to government personnel. See Bryant, 562 U.S. at ___,
       131 S. Ct. at 1155 (“[T]he most important instances in which the Clause restricts the
       introduction of out-of-court statements are those in which state actors are involved in a formal,
       out-of-court interrogation of a witness to obtain evidence for trial.”). However, without
       definitive guidance from our superior courts, we are not prepared to say that government
       involvement marks the outer boundaries of what the confrontation clause protects.

¶ 68                                     CONCLUSION
¶ 69       For the foregoing reasons, the judgment of the circuit court of Tazewell County is
       affirmed.

¶ 70       Affirmed.

¶ 71       JUSTICE SCHMIDT, specially concurring.
¶ 72       I concur in the judgment. As the majority notes, the State has requested that we adopt a per
       se rule set forth in Richter. Supra ¶ 63. The majority also acknowledges that there is no need
       for us to weigh in on Richter in order to resolve this case.
¶ 73       Whether or not statements to a nongovernmental entity can ever be testimonial for
       purposes of Crawford is, of course, ultimately a federal constitutional question that will
       someday be decided by the United States Supreme Court. However and whenever the Supreme
       Court decides the issue, it seems unlikely that it will give the same weight to Professor
       Graham’s opinion as does the Richter majority. 4
¶ 74       In a nutshell, since it is unnecessary to the resolution of this case, I see no reason to adopt
       Richter; additionally, I see no reason to either agree or disagree with Richter and therefore do
       not join in paragraphs 63 through 67 of the majority opinion.

           3
            A historical illustration of the scope of an accused’s right of confrontation can be seen in the
       framing-era English case of King v. Braiser, which the Court cited in Davis. In that case, a young girl
       who had just been raped described the incident to her mother, and the mother’s testimony at trial
       relaying the daughter’s account was held inadmissible. See Davis, 547 U.S. at 828 (citing King v.
       Braiser, (1779) 168 Eng. Rep. 202 (K.B.); 1 Leach 199); Bryant, 562 U.S. at ___, 131 S. Ct. at 1173
       (Scalia, J., dissenting) (citing Braiser, 168 Eng. Rep. 202; 1 Leach 199).

           4
            While the Richter majority suggests that Illinois courts ought to genuflect to Professor Graham
       (Richter, 2012 IL App (4th) 101025, ¶¶ 128-31), ironically or perhaps, appropriately, it was Justice
       Pope who declined to sign on to the notion of Graham’s infallibility. Id. ¶ 170 (Pope, J., specially
       concurring).
                                                     - 15 -